Citation Nr: 0739866	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.  The veteran had service in the Oregon Army National 
Guard from September 1990 to October 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision, which denied 
claims for service connection for asthma and fibromyalgia.  
These issues were remanded by the Board in February 2006 for 
further development. 

In June 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran's asthma is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service.

2.  The veteran's fibromyalgia is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  The veteran's asthma was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  The veteran's fibromyalgia was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in April 2002 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and private medical records are in the file.  The 
Board has not been able to verify the precise dates of the 
veteran's active duty for training (ACDUTRA) while serving in 
the Army National Guard.  However, exhaustive attempts were 
made to obtain such information, to include, the most recent 
April 2006 request.  All records identified by the veteran 
have been obtained, to the extent possible.  VA has fulfilled 
its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided medical examinations most recently in December 
2006 and June 2007.  The examinations and opinions were 
thorough and complete.  The examiners noted that the claims 
file had been reviewed.  Therefore, the Board finds these 
examination reports and the opinions of the examiners 
sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); see also 38 C.F.R. § 3.6(a) (2007).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2007).

There is no indication that the veteran has fibromyalgia as a 
result of Persian Gulf service; as such, 38 C.F.R. § 3.317 is 
not for application. 

1.  Entitlement to service connection for asthma.

The veteran contends that he developed exercise-induced 
asthma as the result of training he completed in order to 
keep physically fit for his service in the Army National 
Guard.  See Notice of Disagreement, July 2002.

A review of the veteran's active duty service medical records 
does not reflect any complaints, treatment or diagnoses of 
asthma.  See service medical records, August 1968 to June 
1972.

A review of the veteran's Army National Guard records 
indicates that he experienced chest pain in January 1995.  
These pains were noted to usually occur 1 to 2 days after 
moderate or strong exertion and continued throughout 1995.  
In August 1995, the veteran was diagnosed with dyspnea.  
Thereafter, in March 1996, he was diagnosed with exercise-
induced asthma.  A note was written at that time excusing the 
veteran from performing the 2-mile run for his physical 
fitness test.  He was also placed on a permanent profile for 
the alternate event for running.

While it is clear from the evidence of record that the 
veteran has been diagnosed with asthma, there is no evidence 
of record linking the veteran's asthma to his active duty 
service or to any period of active duty training in the 
National Guard.  Although exercise-induced asthma was noted 
during National Guard service, a June 2007 VA examiner opined 
that an exercise program, such as the physical training for 
staying in the National Guard, has not been established as 
the cause of his asthma, and that there is less than a 50 
percent probability that the veteran's reactive airways 
disease or asthma was either caused or exacerbated by the 
activities related to his National Guard service.  

The June 2007 VA examiner also indicated that the asthma was 
more probably related to his long history of allergies and 
hay fever which he had since age 13.  In this regard, it is 
again pointed out that the veteran entered service in 1968, 
in sound condition, and there are no indications of 
complaints, treatment, or a diagnosis of allergies, hay 
fever, or asthma during his active duty service from 1968 to 
1972.  Further, with regard to his subsequent National Guard 
service, an opinion has been proffered regarding the impact, 
if any, of the veteran's National Guard service on his 
respiratory problems.  Again, as noted above, the examiner 
discounted an etiological relationship between National Guard 
service and asthma.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had or incurred asthma during active duty service, 
and no competent medical opinion has related his asthma to 
his active duty service or his service in the Army National 
Guard.  Thus, the veteran's claim must fail.  See Hickson, 
supra. 

The Board acknowledges the veteran's assertion that he 
developed asthma as a result of physical training required 
for the National Guard.  See VA Form 9 Appeal, July 2004.  No 
medical evidence, however, has been submitted to support this 
contention.  The veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for asthma must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Entitlement to service connection for fibromyalgia.

The veteran contends that he developed fibromyalgia as the 
result of training he completed in order to keep physically 
fit for his service in the Army National Guard.  See Notice 
of Disagreement, July 2002

A review of the veteran's active duty service medical records 
does not reflect any complaints, treatment, or diagnoses of 
fibromyalgia.  See service medical records, August 1968 to 
June 1972.

In March 2000, the veteran was diagnosed with fibromyalgia.  
See Kaiser Permanente treatment records, March 2000.  These 
records reflect the opinion that the veteran had symptoms 
consistent with fibromyalgia for approximately a decade.  Id.  
The veteran was assigned permanent recommended profile 
restrictions.  A physical profile was placed into effect 
which reported that the veteran was not deployable since his 
medical conditions were not conducive to military duty.  In 
August 2000, the Medical Duty Review Board determined that 
the veteran was not medically qualified for retention in the 
National Guard.

The Board concedes that the veteran has a current diagnosis 
of fibromyalgia.  However, there is no evidence of record 
linking the veteran's fibromyalgia to his active duty service 
or his service in the National Guard.  At the December 2006 
VA examination, the examiner stated that he found no evidence 
to support the veteran's assertion that the described 
physical activity would either cause or exacerbate the 
symptoms of fibromyalgia.  The examiner further opined that 
it is not likely that the veteran's fibromyalgia is related 
to his military service.

As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  Currently, there is no 
evidence of record that the veteran developed fibromyalgia 
during active duty service, and no competent medical opinion 
has related his fibromyalgia to his active duty service or 
his service in the Army National Guard.  Thus, the veteran's 
must claim fail.  See Hickson, supra. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
fibromyalgia, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


